Citation Nr: 1456425	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-14 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for residuals of a left distal fibula fracture with traumatic arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel






INTRODUCTION

The Veteran served in the United States Navy from June 1981 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, partially granted the Veteran's claims for an increased rating for his residuals of a left distal fibula fracture with traumatic arthritis (left ankle condition) to a 10 percent disability rating. 

A review of the Virtual VA paperless claims processing system was conducted.


FINDING OF FACT

The Veteran's left ankle condition is manifested by daily pain and occasional flare-ups, a limited range of motion with dorsiflexion of 10 degrees and plantar flexion of 20 degrees, with no pain on motion, or evidence of tenderness, anterior drawer, talar tilt, or ankylosis. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for increased rating to 20 percent, but not higher, for a left ankle disability, have been met. 38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.71(a), Diagnostic Code 5271 (2014); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

The RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2014). The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.



Increased Rating - In General

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities. Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability. 38 C.F.R. §§ 4.1, 4.2 (2014). When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability. The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. See 38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45. As will be further explained below, in making the determination to grant a higher rating than that currently assigned for the Veteran's disabilities, the Board notes that it took into account the Veteran's complaints of pain, and was cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Left Ankle Condition 

The Veteran asserts that his service-connected left ankle disability is worse than that represented by his current disability rating of 10 percent. He specifically states that he is in pain daily, and uses an ankle brace and cane to move around. He experiences flare-ups of severe pain after various activities, and the disability has affected his employment as a maintenance person and working construction. The Board finds that the evidence of record demonstrates a disability pictures with additional functional loss based on flare-ups and pain, as contemplated under DeLuca. 8 Vet. App. at 206-07. Therefore, the claim is granted and disability rating increased to 20 percent disabling. 

Diagnostic Code 5271 provides ratings based on limitation of motion of the ankle. Moderate limitation of motion of the ankle is rated as 10 percent disabling. Marked limitation of motion of the ankle is rated as 20 percent disabling. 38 C.F.R. § 4.71(a). A 20 percent evaluation is the highest warranted for limitation of motion of the ankle. 38 C.F.R. § 4.71(a), Diagnostic Code 5271.

Normal range of motion of the ankle includes dorsiflexion to 20 degrees and plantar flexion to 45 degrees. 38 C.F.R. § 4.71, Plate II (2014).

The Board notes that words such as "moderate," and "marked" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6. The Board also must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate rating for a disability using the limitation of motion diagnostic codes. 38 C.F.R. §§ 4.40, 4.45; see DeLuca, 8 Vet. App. at 202.

The Veteran was afforded a VA Compensation & Pension (C&P) medical examination for his claim for service connection for a left ankle disability in July 2009. On examination the examiner noted that the Veteran had some limitation of motion, with dorsiflexion of 10 degrees and plantar flexion of 20 degrees, with no objective evidence of pain on motion, or after three repetitions. The examiner also noted that x-rays of the ankle were negative, with a well healed fibular fracture with no joint space narrowing. Finally, the examiner noted no evidence of deformities, tenderness, anterior drawer, talar tilt, or ankylosis.

The Veteran, however, reported during the July 2009 examination that he not only experiences daily pain in his left ankle, but he also experience severe flare-ups after participating in activities, or even sometimes after a short walk. The Veteran, in his lay statements, asserts that his condition is much worse than before, and severely affects his job which requires him to stand for long periods of time, squat, stoop and kneel. Indeed, an analysis of the October 2001 and July 2009 C&P examinations demonstrates a marked contrast in the Veteran's obviously deteriorating condition. Specifically, the October 2001 examination noted not only a normal range of motion for the Veteran's left ankle, but also that he did not use any assistive devices. The Board notes that in the July 2009 examination, the examiner noted a moderate level of limitation on range or motion, and the Veteran reported using both a cane and ankle brace, in addition to flare-ups. 

The evidence shows that the Veteran demonstrated limited dorsiflexion and plantar flexion of the left ankle at the July 2009 VA examination; specifically, he demonstrated 10 degrees of dorsiflexion and 20 degrees of plantar flexion. As such, the Veteran's range of motion was, at worst, limited to approximately half way between what is considered normal range of motion under 38 C.F.R. § 4.71(a), Plate II. The Board notes that this type of limited motion more closely approximates what would be considered a moderate limitation of motion, rather than marked limitation of motion, which would normally warrant a 10 percent rating under Diagnostic Code 5271.

However, the Board must also consider whether there is any additional functional loss of the Veteran's ankles. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Deluca, 8 Vet. App. at 207-08. In this regard, the Veteran has reported difficulty walking for more than 15 minutes and standing for long period of time. He also reported flare-ups that cause severe pain and additional limitation of motions. These symptoms resulted in the Veteran's use of assistive devices such as a cane and an ankle brace. In the July 2009 VA examination, the examiner affirmatively noted that such flare-ups that created additional functional loss are entirely possible as a part of the Veteran's left ankle condition. While the examiner could not determine such additional functional loss to a medical certainty, the Board finds that the Veteran's lay testimony, along with the examiner's affirmation of the possibility of such additional functional loss, puts the claim in at lease equipoise regarding DeLuca. Id. Consequently, resolving all benefit of the doubt in favor of the Veteran, the Board finds that the evidence demonstrates additional functional loss as contemplated under DeLuca, and an increased rating to 20 percent, but not higher, under Diagnostic Code 5271 is warranted. Id. 

The Board has also considered other diagnostic codes in evaluating the Veteran's left ankle disability. However, the record does not show, at any time, any ankylosis of either ankle, malunion of the os calcis or astragalus, or an astragalectomy. As a result, application of the remaining diagnostic codes under 38 C.F.R. § 4.71(a) for the ankle would not result in a rating in excess of 20 percent for the Veteran's conditions. The Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's left ankle condition. 38 C.F.R. § 4.1, 4.2; see Schafrath, 1 Vet. App. at 589.

In conclusion, the Board finds that in resolving all benefit of the doubt in favor of the Veteran, the evidence warrants an increased rating for service-connected left ankle disability, and a 20 percent rating, but not higher is granted. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.71(a), Diagnostic Code 5271; Gilbert v. Derwinski,, 1 Vet. App. 49, 55-57 (1990).

Other Considerations 

The Veteran does not assert, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to his disability. Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU). See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

The Veteran has not presented any evidence that his disability results in a unique disability that is not addressed by the rating criteria. The rating criteria adequately contemplate the signs, symptoms, and affects reported by the Veteran. See 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2014). Accordingly, the severity, frequency, and kind of symptoms the Veteran's disability manifests are contemplated by the rating criteria. The symptoms of the Veteran's service-connected left ankle condition are adequately compensated in the disability rating assigned, and he does not have symptoms associated with his disability that have been left uncompensated or unaccounted for the by the assignment of the schedular rating. In addition, the Board finds that the evidence of record does not rise to the level of frequent hospitalizations or marked interference with employment.  Therefore, this case does not otherwise indicate that there is an exceptional or unusual disability picture in this case which render impracticable the application of the regular schedular standards.  Referral for consideration of an extraschedular rating is therefore not warranted.

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an increased rating of 20 percent, but not higher, for a left ankle disability is granted. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


